Case 1:21-cv-21629-DPG Document 12 Entered on FLSD Docket 07/12/2021 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF FLORIDA

  MICHELLE JOHNSON PETERSSEN,                             CASE NO. 1:21-cv-21629-DPG
  individually, and on behalf of all others
  similarly situated,                                     JUDGE DARRIN P. GAYLES

                 Plaintiff,
         v.

  ROYAL UNITED MORTGAGE LLC,

                 Defendant.


                              NOTICE OF VOLUNTARY DISMISSAL

        Plaintiff Michelle Johnson Peterssen hereby gives notice of the dismissal of this action

 without prejudice, with each party to bear its own attorneys’ fees and costs.

                                              Respectfully Submitted,


 Dated: July 12, 2021                          /s/ Avi R. Kaufman
                                              Avi R. Kaufman (FL Bar no. 84382)
                                              kaufman@kaufmanpa.com
                                              KAUFMAN P.A.
                                              400 NW 26th Street
                                              Miami, FL 33127
                                              Telephone: (305) 469-5881

                                              Counsel for Plaintiff and the putative class
